NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 18 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JAQUELINE ESTEFANY GARCIA,                        No. 13-72887

              Petitioner,                          Agency No. A088-724-763

    v.
                                                   MEMORANDUM*
 ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Jaqueline Estefany Garcia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and we deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the BIA’s finding that even if Garcia

established past persecution on account of a protected ground, her presumption of a

well-founded fear of future persecution was rebutted by the reasonable possibility

of internal relocation. See 8 C.F.R. § 1208.13(b)(3)(ii). Thus, Garcia’s asylum

claim fails.

      Because Garcia failed to establish eligibility for asylum, her withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      We lack jurisdiction to consider Garcia’s CAT claim because she did not

raise it to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (no jurisdiction over legal claims not presented in administrative

proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                   13-72887